EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Michael D. Maicher on May 13, 2022.

The application has been amended as follows: 

In the claims
1.	(Currently Amended) A method implemented by a computing device, the computing device comprising a computer interface and a signal processor operatively coupled to the computer interface, wherein the signal processor comprises an acoustic mixer, a frequency generator, and an acoustic filter, wherein the computing device is configured to enhance learning for an individual, the method comprising:
receiving a selection of educational materials for presentation to the individual through the computer interface, the educational materials including a recorded audio presentation and a visual presentation, wherein the recorded audio presentation includes a voice over;
accessing stored biographical information regarding the individual; and 
modifying the audio presentation and the visual presentation prior to presenting the educational materials to the individual based on the stored biographical information for the individual, wherein the modifying the audio presentation is performed by the signal processor, wherein the modifying the audio presentation comprises applying fricative acoustics and voice frequency modulation, wherein the modifying the audio presentation comprises applying signal processing including a band-pass acoustic filter within a set frequency range to tailor the audio presentation to cognitive functions of the individual, and wherein the band-pass acoustic filter enhances the audio presentation within the range of about 3000Hz-4000Hz.

2. 	(Canceled) 

6.	(Currently Amended) The method of learning enhancement of claim 1, further comprising:
modifying, dynamically, audio frequency and volume levels of the audio presentation based on an analytics optimization[[-]]engine based on input from the individual.


Reasons for Allowance
2.	Claims 1, 3-6, 8-13, 15-17 and 21-26 are allowed.
3.	The following is an examiner’s statement of reasons for allowance: 
Independent claims 1 and 26 are directed to a method and corresponding computing device configured to enhance learning for an individual, wherein a selection of educational materials for presentation to the individual is received and presented through the device’s computer interface, the educational materials including a recorded audio presentation and a visual presentation, wherein the recorded audio presentation includes a voice over, the method and device further configured to access stored biographical information regarding the individual, and modify the audio presentation and the visual presentation prior to presenting the educational materials to the individual based on the stored biographical information for the individual, wherein the modifying of audio presentation is performed by a signal processor of the device, and modifying the audio presentation comprises applying fricative acoustics and voice frequency modulation, as well as applying signal processing including a band-pass acoustic filter within a set frequency range to tailor the audio presentation to cognitive functions of the individual and enhance the audio presentation within the range of about 3000Hz-4000Hz. Independent claim 26 further recites additional limitations regarding the modifications of the audio and visual presentations, as well as the use of feedback from the individual in response to an interactive element of the educational materials.
	The closest prior art, cited by Applicant and Examiner, disclose various methods and systems for learning enhancement that include audio and visual presentations of learning materials, as well as modifications to said presentations dependent on the user (Jeyanandarajan figures 1-2; pg. 1, ¶ 0003 - ¶ 0004, ¶ 0009; pg. 5, ¶ 0046), including modifications within certain frequency ranges (Merzenich col. 10, lines 11-58), and further disclose speech modulation for improving intelligibility of a speech signal (Gagnon figures 13-15; col. 2, lines 10-65; col. 4, lines 51-67), but do not disclose or suggest, either alone or in combination, all the limitations of the present independent claims, including the audio modifications comprising the application of fricative acoustics and voice modulation, as well as processing the audio presentation with a band pass filter within a set frequency range of about 3000Hz-4000Hz to tailor the audio presentation to cognitive functions of the individual and enhance the audio presentation within said range. Independent claims 1 and 26 are therefore allowed, and claims 3-6, 8-13, 15-17 and 21-25 are further allowed at least for their dependency on claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABRINA DIAZ whose telephone number is (571)272-1621. The examiner can normally be reached Monday-Friday 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AHMAD MATAR can be reached on (571)272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SABRINA DIAZ/Examiner, Art Unit 2652 


/AHMAD F. MATAR/Supervisory Patent Examiner, Art Unit 2652